Citation Nr: 1533603	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected left ankle and knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was conducted before a RO Decision Review Officer (DRO) in February 2009.  In August 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ).  Copies of the transcripts are of record.  

In a June 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued an order granting a March 2015 joint motion for remand (JMR).  The appeal was returned to the Board for action consistent with the March 2015 JMR.


FINDINGS OF FACT

A chronic low back disorder was not shown during the Veteran's active service, arthritis of the lumbar was not diagnosed for many years thereafter, and the preponderance of the competent and credible evidence fails to establish that the Veteran's current diagnosed degenerative disc disease of the lumbar spine is etiologically related to his active service or a service connected disability.


CONCLUSION OF LAW

A low back disability was not incurred in service, may not be presumed to have been incurred in service, and is not causally related to or aggravated by the service-connected left lower extremity disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2009 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  As this letter addressed all notice elements, and predated the initial adjudication by the AOJ/RO in April 2009, nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran submitted written statements discussing his contentions and private treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the February 2009 and August 2010 hearings, the issue on appeal was identified.  Information was solicited regarding the Veteran's experiences in service, his other service-connected disabilities, and the severity of the Veteran's symptoms and explained the evidence necessary to succeed on his claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

A VA examination was conducted in December 2010 to assist in determining whether the Veteran's claimed condition is attributable to his military service or service-connected disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report from the December 2010 VA examination is adequate with respect to direct service connection, as the opinion is well-supported and based on a history as provided by the Veteran, a review of the claims file, and an examination.  However, the Board found the report deficient with respect to secondary service connection.  As discussed immediately below, that deficiency was cured by obtaining a Veterans' Health Administration (VHA) opinion.

In December 2013, the Board requested a VHA advisory opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2014).  The resulting VHA opinion was received by the Board in January 2014 and has been included in the claims folder for review.  The VHA opinion is adequate for decision-making purposes, as it included a full review of the Veteran's claims file, is supported by sufficient detail, refers to specific documents and medical history, and provides an appropriate opinion based on the question presented by the Board.  VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue being decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2014).

Copies of this opinion were sent to the Veteran and his representative in February 2014.  They were both provided with a 60-day period to review this opinion and provide additional evidence.  The Veteran provided a response in March 2014 wherein he asked that the matter be Remanded to the AOJ to consider the additional evidence and argument that he provided.  The Veteran's representative subsequently indicated in an April 2014 statement that he had talked to the Veteran and that he had decided to waive initial review by the RO.  

Finally, it is noted that this appeal was remanded by the Board in October 2010 for further development.  In the October 2010 remand, the RO was instructed attempt to obtain VA treatment records.  The RO was also instructed to provide Veteran with a VA examination in order to determine the nature and etiology of his lower back disorder.   The Board is satisfied there was substantial compliance with the October 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, additional VA records were added to the claims file and the Veteran underwent a VA examination in December 2010.  

In light of the above, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); degenerative disc disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2014); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In the March 2015 Joint Motion for Remand, the parties found that the Board erred in failing to adequately consider the Veteran's lay statements regarding continuity of low back symptomatology since service.  The parties observed that the Board found the Veteran competent to report his symptoms of back pain but found his statements were outweighed by the December 2010 VA examination report and January 2014 VHA opinion.  However, the parties noted that lay statements can be sufficient to show service connection is warranted based on continuity of symptomatology if the Veteran is found credible. 

During his December 2010 VA examination, the Veteran was diagnosed with mild degenerative disc disease.  The first element of Shedden and Wallin are met.

A review of the service treatment records reveals that the Veteran was treated in July 1981 for a broken tibia and fibula after a telephone pole landed on his leg.  He developed compartment syndrome, requiring a fasciotomy.  Treatment records from July 1981 and June 1982 show complaints of back pain, stiffness, and tenderness.  The Veteran is currently service-connected for residuals of a fracture of the left ankle with a compartment syndrome and for neurological manifestations of left lower extremity associated with the left ankle fracture with compartment syndrome.  The second elements of Shedden and Wallin have therefore been met.

Although an in-service injury/service-connected disability and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service low back complaints or service-connected disabilities and his current low back disability.  See Shedden, supra; Wallin, supra.  

The post-service treatment records document treatment for back pain beginning in July 2007.  In October 2008, MRI findings showed "mild bulging annulus at L5-S1 with mild foraminal narrowing.  There is no high-grade stenosis.  No fractures.  No destructive process.  No abnormality of the visible spinal cord."  He was subsequently diagnosed with osteoarthrosis involving the spine and chronic low back pain.  The Veteran underwent multiple procedures to attempt to alleviate his back pain, including, most recently, a dorsal column implantation.  He also had various consults regarding weight loss, including an appointment in August 2009 with a nutritionist to discuss a weight reduction plan.    

The Veteran submitted a letter from Dr. K.B., his primary physician.  The physician indicated that the Veteran began treatment in May 2009 for left side lower back pain.  He indicated that the Veteran stated that the pain that began in July 1980 after an in-service injury that resulted in a fractured left leg and foot.  Dr. K.B. stated that the Veteran provided an MRI report with positive findings of an L4/L5 disc bulge.  Dr. K.B. stated that the Veteran was diagnosed with lumbar disc syndrome with sciatica, low back pain, and lumbar degeneration, accompanied by lumbar and cervical segmental dysfunction.  After an electrodiagnostic evaluation in June 2009, Dr. K.B. indicated that there was a chronic lumbar radiculopathy and mild ongoing denervation and that the July 1980 trauma "was consistent with the electrodiagnostic findings."  

In August 2010, the Veteran testified before the undersigned VLJ regarding his back disorder.  He stated that the injury in service hurt his back but "not to the severity of the left leg and ankle injury."  He confirmed that he believes his left ankle and leg injuries have caused or made worse his back disorder.

The claims file includes a VA spine examination report from December 2010.  During the examination, the Veteran reported that he began to have low back pain in "1980 when a 40 foot telephone pole landed on the left leg, crushing the leg."  He stated that although most of the focus was on his leg, he had lingering back pain that has only worsened over time.  The VA examiner found that the Veteran had guarding, pain with motion, tenderness, and weakness in his back.  The results of an X-ray showed mild diffuse degenerative disc disease.  There was no evidence of spondylolysis or focal osseous lesions.  At L5-S1, the examiner found a mild bulging annulus with mild foraminal narrowing.  The examiner opined that it was "less likely as not (less than 50/50 probability) caused by or a result of in service injury July 1981 that resulted in left leg disability."  The rationale was that the Veteran's degenerative disc disease (DDD) of the lumbar spine is a "normal part of the aging process that is multifactorial."  The examiner pointed to a WebMD article  that states, "DDD is not really a disease but a term used to describe the normal changes of the discs in the spine as a person ages."  The examiner further noted the Veteran's accident in service but stated that "no traumatic injury to the spine...was documented."  Additionally, the Veteran is "obese and uses tobacco, which places him at risk for degenerative disc disease."  

An orthopedic surgeon provided the VHA opinion in January 2014.  He found that the Veteran "weighed 260 pounds in 2010, and gave a history of smoking 3 packs of cigarettes per day for 40 years" but reportedly quit smoking in 2009.  The orthopedic surgeon stated that there was "no mention that [he] found in the medical records involving his accident...of back complaints indicative of an injury at that time."  Rather, he opined that it was "unlikely that the back problem from which he suffers at this time is related to his left lower extremity injuries."  The rationale was that Veteran has "significant risk factors for back deterioration: specifically, his weight, his occupation, and his smoking history."  He went on to state that it is "not unusual for a 57 year old man with his risk factors to have back disease."  Finally, the surgeon indicated that he "neither believe[s] that his lower extremity injury was the proximate cause of his back problems nor aggravated his back problems."   

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds the combined VA and VHA opinions to be particularly probative evidence against a nexus, as the opinions were based on a review of the evidence in the claims folder, a history provided by the Veteran, and, for the VA examination, a personal examination.   Neither the VA nor VHA physicians found a connection between the Veteran's current back disability and service or his service-connected disabilities.  Additionally, the January 2014 orthopedic surgeon found that the Veteran's back disability was not aggravated by his current service-connected disabilities.  The opinions are supported by sound and clear rationales.  

Although the November 2009 letter from Dr. K.B. provides a positive nexus between the Veteran's back disability and his in-service injury, the physician's statement was based off of a history provided by the Veteran and his own medical records.  It was made without the benefit of a review of the claims file and the Veteran's service treatment records.  While not in and of itself fatal to the medical opinions, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), the Board observes it is significant in the instant case.  The service treatment records do not indicate that the Veteran's suffered a back injury during the in-service incident, which is finding highlighted by the VA and VHA examiners.  Dr. K.B. also failed to address the Veteran's other risk factors (i.e. smoking, obesity, and age) and the time between service (discharge in 1982) and his treatment for back pain (first noted in 2007).  The other risk factors were raised numerous times throughout the record, including consultations to address weight loss and smoking cessation.  The Board affords more weight to the reports of the VA and VHA examiners. 

Recognition is given to the Veteran's argument that the opinion from the VHA expert should be discounted because lacks the expertise to render an opinion.  He says he receives treatment through a neuro-surgeon, and that that is the type of physician that should have been consulted.  The Board does not agree.  The Board finds that both the VA and VHA examiner are competent to render a medical opinion regarding the Veteran's back disability, and there has been no evidence presented to show otherwise.  The Board is entitled to assume the competency of a VA examiner.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Furthermore, the "appellant bears the burden of persuasion to show that such reliance was in error." Hilkert, 12 Vet. App. at 151  , aff'd, 232 F.3d 908 (Fed. Cir. 2000).  The Veteran has not pointed to any evidence in the record that would cast doubt on the examiners' competency, nor is the Board aware of any such evidence.  Cf. Ashley v. Derwinski, 2 Vet. App. 307 (1992).  There is nothing in the record showing that an orthopedic surgeon lacks the competency to render a medical opinion in this matter.  The report in and of itself does not demonstrate bias.  Under the presumption of regularity, in the absence of clear evidence to the contrary, it is presumed that public officers have properly discharged their duties.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).

The only other evidence of a nexus between the current back disability and military service submitted by the Veteran is his own lay contentions.  In this regard, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a back disorder, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative disc disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that radiological studies and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

In addressing the March 2015 JMR, although the Board readily acknowledges that the Veteran is competent to report symptoms of back pain, the Board finds the lay evidence of record supporting a history of subsequent complaints and treatment for low back problems are not credible given that they are inconsistent with the evidence of record.  The first evidence of treatment for a back condition was twenty-five years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The record also shows that the Veteran filed a claim for his left leg, which was injured in the telephone pole accident he said injured his back, in 1983, just one month after his discharge from active service.  Alternatively, his back claim was filed in 2009, over 25 years later.  Such weighs against the credibility of his continuity of symptomatology claims.  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Accordingly, the Board finds the Veteran's contentions of continuity of low back symptomatology are not credible and are, therefore, of no probative value.  

Additionally, the Veteran is not competent to etiologically link his reported in-service symptoms to his current disability, diagnosed years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and also lacks probative value.

Therefore, Shedden and Wallin element (3) medical nexus are not met as to the Veteran's claim of entitlement to service connection for a back condition and the Veteran's claim fails on that basis.  

In light of the above, the Board finds that the claim of entitlement to service connection for a low back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder is denied.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


